Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 20, 2017

The Court of Appeals hereby passes the following order:

A17A1419. MUENCHEN et al. v. BEEN et al.

      Wallace Run Investments, LLC sued John Charles Muenchen, Jr. and Patricia
Childers Muenchen asserting claims for indemnification and attorney fees. In their
answer, the Muenchens asserted a third party complaint against Stephen R. Been for
contribution. In an order entered May 23, 2016, the trial court granted partial
summary judgment to Wallace Run and denied the Muenchens’ cross-motion for
summary judgment, but expressly declined to make the order a final judgment under
OCGA § 9-11-54 (b). The trial court subsequently entered an “Amended Order and
Final Judgment” wherein it denied Been’s motion for partial summary judgment on
the Muenchens’ contribution claim, but amended its May 23, 2016 order so as to
direct entry of final judgment under OCGA § 9-11-54 (b) in favor of Wallace Run
and against the Muenchens in the amount of $374,217.17, plus prejudgment interest.
      The Muenchens have appealed from the final judgment and the trial court’s
May 23, 2016 order. After the appeal was docketed in this Court, the Muenchens filed
a Notice of Bankruptcy and Suggestion of Automatic Stay. Attached thereto is a
notice of their Chapter 7 bankruptcy filing in the United States Bankruptcy Court for
the Northern District of Georgia. This Court has received no further notice from the
Muenchens regarding the status of the bankruptcy proceeding.
      This Court cannot stay a case because “the appellate courts of this state are
constitutionally required to dispose of every case at the term of court for which it is
entered on the court’s dockets for hearing or at the next term of court. See Ga. Const.
of 1983, Art. VI, Sec. IX, Par. II.” Boardman v. Brenninkmeijer, 328 Ga. App. 882,
883 (763 SE2d 267) (2014). However, the automatic stay provisions of 11 USC §
362 (a) appear to apply to this appeal inasmuch as “[t]he applicability of the stay is
determined by whether the commencement or continuation of a judicial action or
proceeding is against the debtor, or to recover a claim against the debtor that arose
before the commencement of the bankruptcy case.” Id. at 884. “This would include
the continuation by appeal of the action in this case brought by [Wallace Run] against
[the Muenchens], who became the debtor[s] after filing bankruptcy during the
pendency of the appeal.” Id.
       We therefore REMAND this case to the trial court until the stay of proceedings
is lifted. The Muenchens may re-institute the appeal by filing a new notice of appeal
in the trial court within 30 days of the date of the entry of bankruptcy court’s order
lifting the stay. See id. at 882.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/20/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.